Title: Thomas Jefferson to Benjamin Henry Latrobe, 12 July 1812
From: Jefferson, Thomas
To: Latrobe, Benjamin Henry


          Dear Sir Monticello July 12. 12. 
           Of all the faculties of the human mind that of Memory is the first which suffers decay from Age. of the commencement of this decay, I was fully sensible while I lived in Washington, & it was my earliest Monitor to retire from public business. it has often since been the source of great regret, when applied to by others to attest transactions in which I had been an agent, to find that they had entirely evanished from my memory.  in no case has it given me more concern than in that which is the subject of your letter of the 2d inst, the supper given in 1807. to the workmen on the Capitol. of this supper I have not the smallest recollection. if it ever was mentioned to me, not a vestige of it now remains in my mind. this failure of my memory is no proof the thing did not happen; but only takes from it the support of my testimony which cannot be given for what is obliterated from it. I have looked among my papers to see if they furnish any trace of the matter: but I find none, & must therefore acquiesce in my incompetence to administer to truth on this occasion.I am sorry to learn that Congress has relinquished the benefit of the engagements of Andrei & Franzoni on the sculpture of the Capitol. they are artists of a grade far above what we can expect to get again. I still hope they will continue to work on the basis of the appropriation made, & as far as that will go; so that what is done will be well done: and perhaps a more favorable moment may still preserve them to us.with respect to yourself, the little disquietudes from individuals not chosen for their taste in works of art, will be sunk into oblivion, while the Representatives’ chamber will remain a durable monument of your talents as an Architect. I say nothing of the Senate room because I have never seen it. I shall live in the hope that the day will come when an opportunity will be given you of finishing the Middle building in a style worthy of the two wings, and worthy of the first temple dedicated to the sovereignty of the people; embellishing with Athenian taste the course of a nation looking far beyond the range of Athenian destinies.in every situation, public or private, be assured of my sincere wishes for your prosperity & happiness, & of the continuance of my esteem & respect.
          
            Th:
            Jefferson
         